Blackmar, J.:
The plaintiff, as his complaint was formulated, assumed the burden of showing that the engineer’s certificate, in accordance with which it was alleged that the city had deducted the penalty for delay, proceeded upon a misconstruction of the terms of the contract and was in certain respects unreasonable and arbitrary. The plaintiff introduced much evidence tending to show that his assignor was entitled to be credited with certain delays, and in two particulars, without considering them all, he *14was correct. There was evidence tending to show that the change in the method of tamping the work, from ramming to flooding, and the change in the plan by ehminating the by-pass at Utica avenue, was, notwithstanding the letters that were introduced in evidence, made at the instance of the defendant, and that these changes caused delay in the final completion of the contract. As the evidence then stood, the jury might have found that the delay could not be charged to the contractor, and if the engineer’s certificate did not give the contractor credit therefor, to that extent it did not conclude the plaintiff. The difficulty with the plaintiff’s case, when he rested, was that the engineer’s certificate had not been introduced in evidence. It was, therefore, impossible to determine whether or not the certificate was erroneous in this respect. When the plaintiff had rested his case," and the motion was made to dismiss, and the court had announced that the motion was granted, the question of the absence of the engineer’s certificate was raised and was one of the causes assigned by the defendant for the dismissal of the complaint. The plaintiff’s counsel thereupon offered to introduce the certificate in evidence. The trial justice denied his motion on the ground that the complaint had already been dismissed. Although granting or refusing an application to open the case and introduce new evidence rested in the discretion of the trial justice, yet we think the application should have been granted. If it had been granted and the certificate received in evidence, an intelligent disposition of the case could have been made and it could have been determined whether or not the defendant was justified in retaining the whole or a part of the contract price as liquidated damages for delay in the performance of the work.
I, therefore, recommend that the judgment and order be reversed and a new trial granted, with costs to abide the event.
Jenks, P. J., Rich, Kelly and Jaycox, JJ., concur.
Judgment and order reversed and new trial granted, with costs to abide the event. Settle order before Mr. Justice Blackmar.